Title: To Alexander Hamilton from James Baytop 10 July 1799
From: Baytop, James
To: Hamilton, Alexander


          
            Sir
            York Town, Virginia, July 10, 1799
          
          The last evening, a circumstance took place at this Station, which will clog the recruiting business in this quarter, and perhaps thro the United States
          The regulations established by the President of the United States for the recruiting service, permits an Officer to recruit from Eighteen, to Forty years of Age. Capt. Green the Commanding Officer, attach’d to this recruiting Station, recruited a Minor, two, or three days ago, conformable to these instructions. The father, instigated no doubt by some person who was unfriendly to the recruiting, the Army, procured a Writ of habeas corpus, from Judge Nelson, requiring the presence of the recruit (Edward Walker) of Capt. Green at the House of Hugh Nelson, to answer, to do, and submit to, and receive all, and every thing which he the said Judge shoud then, and there, consider concerning the said Walker.
          As this Writ, is of high authority, I thought it proper to advise, that Capt Green shoud answer, the truth of the case, and acknowledge the Service of the Writ. A distant is named, that I might have an opportunity of communicating with you, before a decision is had upon the case.
          If I were to judge, from what has already past upon this subject, there cannot be, a more fix’t criterion, by which we might judge of the Wishes of men, for the raising the Army, or the destroying it. Having the superintendency of the recruiting business in this district, I thought it proper to write immediately to you, upon that the Government may be informed upon this Subject. I am Sir, with Every consideration, Your most Obd St
          
            Jas Baytop
            Majr 7th U.S. Regt.
          
          
            York Town, Virginia July 10th 1799
          
        